Citation Nr: 9922648	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge from 
service for the period from April 15,1 980, to October 7, 
1983, is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits, other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 administrative decision of the 
Roanoke, Virginia, VA Regional Office (RO).  In connection 
with his appeal, the appellant testified before a member of 
the Board in November 1997; a transcript of that hearing is 
associated with the file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's active military service was terminated in 
October 1983 by discharge under other than honorable 
conditions.

3.  The appellant's discharge from military service was for 
the good of the service in lieu of court martial, with 
underlying reasons shown as having been absent without 
official leave (AWOL) for an approximate period of 30 days 
and refusing to heed an order to return to duty.

4.  The appellant's service during the period 1980 to 1983 
was otherwise honest, faithful, and meritorious and he had 
served for almost three years, with no documented 
disciplinary problems, before going AWOL.  

5.  There were compelling circumstances to warrant the 
appellant's unauthorized absence, namely a family illness.

6.  The appellant had subsequent honest, faithful, and 
meritorious service in the Virginia Army National Guard.


CONCLUSION OF LAW

There were compelling circumstances for the appellant's 
period of unauthorized absence in 1983, which led to his 
discharge from the period of military service that began in 
April 1980 and ended in October 1983; such discharge does not 
constitute a bar to the receipt of VA benefits.  38 U.S.C.A. 
§§ 101(2), 5107, 5303 (West 1991); 38 C.F.R. § 3.12 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In each case, the Board must determine whether evidence 
supports the appellant's claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In order to qualify for VA benefits based on a particular 
period of service, a claimant must demonstrate that he or she 
was a "veteran" for VA purposes, with respect to the 
relevant service period.  A "veteran" is defined as any 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. §§ 3.1(d), 3.12 (1998); see also Laruan v. West, 
11 Vet. App. 80 (1998).

A Form DD 214 for the period of service April 1980 to October 
1983 reflects that the appellant was discharged at the rank 
of private, pay grade E-1.  His discharge was under other 
than honorable conditions, for the good of the service and in 
lieu of court martial.  Personnel records reflect time lost 
due to AWOL status from January 24, 1983 to February 22, 
1983.  Prior to his discharge the appellant had achieved the 
rank of specialist 4th, at a pay grade of E-4.  

Personnel records include a charge sheet setting out two 
charges against the appellant:  1) Violation of Article 86, 
Uniform Code of Military Justice (UCMJ), in that he was 
absent without official leave from January 23, 1983 to 
February 23, 1983; and 2) Violation of Article 92, UCMJ, in 
that he disobeyed a lawful order to return to duty.  A 
"Request for Discharge for the Good of the Service," was 
signed by the appellant on March 2, 1983.  FB Form 2648-R 
includes notice of rights and waivers of rights relevant to 
the discharge request.  The commanding officer interviewed 
the appellant.  The interview revealed that the cause of the 
appellant's period of AWOL was family problems.  The 
commanding officer noted that "[i]n view of SM's attitude 
toward the military, and his lack of rehabilitative 
potential, I recommend discharge Under Other Than Honorable 
Conditions...."

A discharge or release is considered to have been issued 
under dishonorable conditions in certain circumstances, 
specified in 38 C.F.R. § 3.12(b) to include sentence by a 
general court-martial; resignation of an officer for the good 
of the service; or as a deserter.  Such discharge is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
Acceptance of an undesirable discharge to escape trial by 
general court-martial is considered to be a discharge issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  
A discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  

Benefits are also not payable where it is determined that the 
former service member was discharged under other than 
honorable conditions as a result of being AWOL for a 
continuous period of 180 days or more.  See 38 C.F.R. § 
3.12(c)(6).  This bar to benefits entitlement does not apply 
if there are compelling circumstances to warrant the 
prolonged absence.  With respect to a discharge resulting 
from an extended absence without leave, certain factors will 
be considered in determining whether there were compelling 
circumstances to warrant the prolonged unauthorized absence.  
The length and character of service exclusive of the period 
of prolonged AWOL should generally be of such quality and 
length that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.  See 38 C.F.R. § 
3.12(c)(6)(i).

The Uniform Court of Military Justice views AWOL in excess of 
30 days as a severe offense, punishable by confinement for up 
to one year and the issuance of either a bad conduct or 
dishonorable discharge.  See Manual for Courts-Martial 
(1984), Part IV, para. 10(e)(2)(b) and (c); see also Winter 
v. Principi, 4 Vet. App. 29 (1993).

Of record is an Army Council of Review Boards' Case Report 
and Directive reflecting that the appellant's discharge was 
reviewed by the Army Discharge review Board in May 1984.  At 
that time the appellant indicated that he was home on 
ordinary leave when his father was hospitalized, that he got 
his leave changed to emergency leave and was granted a 10 day 
extension, that he applied for a compassionate reassignment 
which was denied, that that he told he should go to Fort 
Bragg, which he did.  At Fort Bragg he turned himself tin to 
the military police who gave him a "D.O." to return to his 
unit in Germany.  He had tried get an extension on "DA-31" 
which was refused. He had obtained a medical statement 
regarding his father's condition, wishing to be reassigned to 
a unit in the States but was only given the choice of 
returning to his unit or being sent to P.C.F.  He refused to 
return to his unit and was eventually discharged.  The Army 
Discharge Review Board noted the appellant's history and that 
facts as stated by the appellant were not substantiated.  The 
Army Discharge Review Board denied a change in the character 
of the appellant's 1983 discharge.  Reasons for the denial 
included that there were other family members in the area 
where the appellant's father lived who were able to provide 
assistance.  

In a November 1993 affidavit, the appellant reported that, 
while stationed in Germany, he received a letter from his 
mother indicating that his father was ill in December 1982 
and that he was granted 14 days' leave.  He stated that his 
father was hospitalized in early January 1983, and that he 
requested and received a 10-day leave extension.  Thereafter 
he reportedly requested compassionate reassignment to a base 
in the United States near his father; such was denied and he 
remained with his father rather than returning to duty for 
the period January 23, 1983 to February 23, 1983.  The 
appellant surrendered to military authorities on February 23, 
1983, and thereafter requested discharge for the good of the 
service.  He stated that he was unaware that he was signing 
papers for a discharge under other than honorable conditions, 
and that he was not afforded representation or apprised of 
the consequences of his acceptance of such discharge at that 
time.  

Reasons for going AWOL which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator would have reacted.  See 38 C.F.R. § 
3.12(c)(6)(ii). 

Of record is a medical statement dated in February 1983 from 
the Chief of the Pulmonary Disease Section at a VA hospital, 
who stated that the appellant's father had been hospitalized 
in January 1983 and that "[c]hances of long-term survival 
are certainly limited and continued downhill course is 
expected....  A son in Military Service, [], apparently has not 
needed to be involved in direct care of his father; however 
his presence is desired for psychological reasons due to 
severity of his father's illness and poor prognosis."  An 
October 1984 statement indicates that the appellant's father 
suffered from COPD and was wheelchair bound due to 
polymyositis.  The physician indicated that the appellant's 
father was chronically ill.

In the case herein, the appellant is shown to have been AWOL 
for a period of 30 days.  However, consistent with 38 C.F.R. 
§ 3.12(c)(6)(ii), the Board has considered the facts specific 
to this case.  The appellant was stationed overseas at a time 
when his father was in ill health and, in fact, hospitalized.  
The claims file contains a statement from a VA physician 
indicating that the appellant's presence was desired to the 
severity of his father's illness.  The appellant was born in 
June 1961, making him approximately 21 years of age at the 
time of his period of AWOL.  He has provided a statement 
relevant to his relationship with his father, indicating that 
he was depressed and stressed about continuing service in 
Germany, particularly over the holidays while his father was 
ill.  Thus, there is supporting evidence to show that the 
appellant's AWOL was precipitated by his father's illness and 
was not a continuation or sign of willful or persistent 
misconduct.  The record reflects that the appellant's service 
prior to the period of AWOL was honest and meritorious, 
without indication of any other time lost, admonitions or 
disciplinary actions, unsatisfactory reviews, or other 
negative reports of the quality of the appellant's service.

The Board has also considered the fact that subsequent to his 
1980 to 1983 service, the appellant applied for enlistment in 
the National Guard.  The claims file contains letters dated 
from 1985 to 1989, from employers of the appellant attesting 
to his character, moral standards, professionalism and good 
work habits.  In 1991, the appellant received a waiver for 
enlistment with the Virginia Army National Guard due to his 
prior discharge status.  The appellant had in excess of one 
year and six months' service with the Virginia Army National 
Guard from November 1991 to July 1992.  Records reflect that 
his discharge from the Guard was honorable, that he was 
discharged as medically unfit for retention, and that at the 
time of such discharge he had achieved the rank of private, 
first class.  In letters dated in September and October 1993, 
two noncommissioned officers assigned to the appellant's 
National Guard unit, indicated that the appellant had been an 
excellent soldier, capable, deserving, honest, trustworthy 
and willing to do anything requested of him.  Such statements 
reflect that the appellant was a productive, valued member of 
the Virginia Army National Guard and lend credence and 
support to his argument that exceptional circumstances, and 
only such, led to his AWOL in 1983.  The Board has also 
considered the fact that the appellant had been on active 
duty for almost three years, with no evidence of disciplinary 
problems, before he went AWOL . 

Based on the above, the Board finds that his one period of 
AWOL (and related failure to obey a lawful order), in the 
face of a record of otherwise meritorious service and with 
subsequent honorable National Guard service, are not a bar to 
eligibility for VA benefits.  38 C.F.R. § 3.12(c)(6)(ii).


ORDER

The appellant's character of discharge from service is not a 
bar to VA benefits, and the benefit sought on appeal, 
eligibility, is granted.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

